Exhibit 99.1 Almost Family, Inc. Steve Guenthner (502) 891-1000 The Ruth Group Investor Relations Nick Laudico (646) 536-7030 nlaudico@theruthgroup.com Almost Family Reports Third Quarter 2014 Results Louisville, KY, November 5, 2014 – Almost Family, Inc. (Nasdaq: AFAM), a leading regional provider of home health nursing and personal care services, announced today its financial results for the three and nine months ended September 30, 2014. Third Quarter Highlights: · Net service revenues of approximately $124 million · Adjusted Earnings from Operations (1) of $5.0 million or $0.53 per diluted share · Net income attributable to Almost Family, Inc. of $3.8 million or $0.40 per diluted share · Results include Imperium-related operating results, which increased diluted EPS from continuing operations for the quarter by $0.04, driven by Medicare Shared Savings Payment success fee income · Visiting Nurse segment net revenues of $97.8 million and record Personal Care segment revenues of $25.9 million · Acquired operations added $0.24 to diluted EPS from continuing operations for the quarter with SunCrest contributing $0.23 · Efficiency gains in the balance of the business improved diluted EPS by $0.09, prior to the effects of Medicare rate cuts which reduced diluted EPS by $0.05. See “Reconciliation of Non-GAAP Measures - Adjusted Earnings from Operations” to GAAP results on page 12 Comments on Third Quarter 2014 Results William Yarmuth, Chairman and Chief Executive Officer, made the following comments with regard to results for the quarter:“We are exceptionally pleased to report third quarter Adjusted Earnings from Operations of $0.53 per diluted share as compared to $0.29 in the third quarter of 2013.During the quarter we achieved strong and improved performance by our core visiting nurse operations which generated over 3% same store organic admission growth year-over-year.” “With the substantial completion of the SunCrest integration work behind us, we are now turning our attention to future acquisitions.We are immensely appreciative of the hard work done and the trust in us shown by our SunCrest managers and employees in dealing with the transition and producing very impressive results.” Almost Family Reports Third Quarter 2014 Results Page 2 November 5, 2014 “Finally, we’re extremely excited that our Imperium ACO management company generated its first Medicare shared savings success fees totaling $1.6 million in the quarter, bringing its trailing 12 month performance to break even in its first year of operation under Almost Family.Recent program improvements and increased ACO commitments from CMS sustain our continued belief that time and capital committed to this effort will inure to the long term benefit of our Company.” “While we continue to recognize the stringent rate environment in which we operate, we are as optimistic as ever that our strategic plan for growth and development of our business will continue to produce success.” Steve Guenthner, President, added the following:“During the quarter we successfully consolidated several overlapping-territory Florida branches resulting from the SunCrest acquisition, and closed SunCrest's Nashville-based home office, completing the last substantial steps in our integration plan.These final steps resulted in the recording of certain one-time lease abandonment and other wind-down charges totaling $0.11 per diluted share.” “Despite continued rate pressure from our payers, we were able to drive cost efficiencies sufficient to permit us to share an across-the-board pay increase with our employee base, our first since the start of 2012, continuing to improve our competitive position in the marketplace.Our balance sheet remains strong and we have solid capital markets relationships that will help fuel our continued growth and development.” “Additionally, CMS has now issued final regulations for home health for the 2015 fiscal year, consistent with our positive expectations and impressions from the preliminary regulations.With this issuance, we now have clarity of reimbursement at least through the first half of the four year Medicare rebasing period.” Yarmuth concluded: “While we have been through some challenging years recently, we are very encouraged by the changing tone and perspectives of our regulators towards home health care.We remain as convinced as ever that the home health care delivery system offers great opportunity in our country’s goal to effectively manage the cost of its health care delivery system.With that in mind, our long track record of successful management, development and growth, combined with strong access to capital and an improving regulatory environment, position us well to continue our growth trajectory and drive quality returns for our shareholders” Third Quarter Financial Results Almost Family reported third quarter results that included a full quarter of operating results for the following acquisitions, as compared to our results for the third quarter of 2013: · The December 6, 2013 acquisition of SunCrest added $34.0 million to revenue ($29.5 million VN and $4.5 million PC) and $0.23 to diluted EPS from continuing operations. · Improved cost controls, in particular tighter adherence to our agency-level labor staffing standards improved the efficiency of our care delivery allowing us to lower labor costs on very similar volumes improving diluted EPS by $0.09 as compared to the same quarter of last year. Almost Family Reports Third Quarter 2014 Results Page 3 November 5, 2014 · The October 4, 2013 acquisition of our 61% interest in Imperium raised diluted EPS from continuing operations by $0.04.During the third quarter, Imperium earned its first Medicare Shared Savings Payment (MSSP) and incurred operating costs of $0.5 million.Both the MSSP related revenue and operating costs of Imperium are included in corporate expenses. · One-time transition costs including abandonment (asset & lease), branch re-alignment, severance, and wind-down costs related to the SunCrest transaction approximated $1.7 million ($0.11 per diluted share) in the quarter ended September 30, 2014. Excluding acquired revenue, Medicare rate cuts from 2014’s rebasing, reduced revenue and operating income by $0.8 million and diluted EPS from continuing operations by $0.05.VN segment Medicare admissions increased organically by 3.5%. Our effective tax rate for the third quarter of 2014 was 42.4% compared to 39.5% for the third quarter of 2013.The lower income tax rate in 2013 occurred primarily due to the Work Opportunity Tax Credit (WOTC) not being extended for 2012 until 2013 which resulted in our 2013 effective tax rate including the WOTC benefit for 2 years (2013 and 2012).The WOTC has not yet been extended for 2014. Nine Month Period Financial Results Almost Family reported nine month results that included a full nine months of operating results for the following acquisitions, as compared to our results for the nine month period of 2013: · The December 6, 2013 acquisition of SunCrest added $102.8 million to revenue ($90.2 million VN and $12.6 million PC) and $0.61 to diluted EPS from continuing operations. · Approximately $6.0 million ($0.39 per diluted share) of transition costs, primarily SunCrest, were incurred in the nine months ended September 30, 2014. · The October 4, 2013 acquisition of our 61% interest in Imperium raised diluted EPS from continuing operations by $0.03, as MSSP related revenues earned exceeded year to date operating costs of $1.2 million.Both the MSSP related revenue and operating costs of Imperium are included in corporate expenses. Medicare rate cuts in our VN segment, from 2014’s rebasing cuts and sequestration for episodes ending after March 31, 2013, reduced revenue and operating income by $3.4 million and diluted EPS from continuing operations by $0.20.VN segment Medicare admissions increased organically by 1.0%. Our effective tax rate for the nine month period of 2014 was 40.5% (which should approximate our effective tax rate for all of 2014) compared to 39.2% for the nine month period of 2013. 2015 Medicare Final Rule On October 30, 2014, CMS issued the 2015 Final Rule.The final rule included the maximum rebasing cut in Medicare reimbursement rates (3.5% rate reduction in each of the years 2014-2017) allowable by the Patient Protection and Affordable Care Act (the ACA), which was signed into law in March 2010.The rebasing cuts are in addition to other legislated cuts for that same period by the ACA. Almost Family Reports Third Quarter 2014 Results Page 4 November 5, 2014 Discontinued Operations In the first quarter of 2014, the Company’s VN segment exited a market in the Northeast through the closure of a branch location. In conjunction with the SunCrest acquisition, the Company acquired some operations which had been discontinued prior to acquisition.During the quarter ended June 30, 2013, the Company completed the sale of two Alabama locations, which operated in the VN segment.The operations and any related gain on sale for these operations were reclassified from continuing operations into discontinued operations for all periods presented. Definitions As used herein “CMS” means the Centers for Medicare and Medicaid Services, “MedPac” means the Medicare Payment Advisory Commission and “ACO” means Accountable Care Organizations as established by the ACA. Almost Family Reports Third Quarter 2014 Results Page 5 November 5, 2014 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (In thousands, except per share data) Three Months Ended September 30, Nine Months Ended September 30, Net service revenues Cost of service revenues (excluding depreciation & amortization) Gross margin General and administrative expenses: Salaries and benefits Other Deal and transition costs Total general and administrative expenses Operating income Interest expense, net Income before income taxes Income tax expense Net income from continuing operations Discontinued operations: Loss from operations, net of tax of ($26), ($72), ($116) and ($74) Gain on sale, net of tax of $973 - - - Loss on discontinued operations Net income Net income - noncontrolling interests - - Net income attributable to Almost Family, Inc. Per share amounts-basic: Average shares outstanding Income from continuing operations attributable to Almost Family, Inc. Discontinued operations - Net income attributable to Almost Family, Inc. Per share amounts-diluted: Average shares outstanding Income from continuing operations attributable to Almost Family, Inc. Discontinued operations - Net income attributable to Almost Family, Inc. Almost Family Reports Third Quarter 2014 Results Page 6 November 5, 2014 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands) September 30, 2014 ASSETS (UNAUDITED) December 31, 2013 CURRENT ASSETS: Cash and cash equivalents Accounts receivable - net Prepaid expenses and other current assets Deferred tax assets TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT - NET GOODWILL OTHER INTANGIBLE ASSETS OTHER ASSETS TOTAL ASSETS LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable Accrued other liabilities Current portion - notes payable and capital leases 92 TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES: Revolving credit facility Deferred tax liabilities Other TOTAL LONG-TERM LIABILITIES TOTAL LIABILITIES NONCONTROLLING INTEREST - REDEEMABLE STOCKHOLDERS' EQUITY: Preferred stock, par value $0.05; authorized 2,000 shares; none issued or outstanding - - Common stock, par value $0.10; authorized 25,000; 9,562 and 9,500 issued and outstanding Treasury stock, at cost, 94 and 92 shares of common stock Additional paid-in capital Noncontrolling interest - nonredeemable Retained earnings TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY Almost Family Reports Third Quarter 2014 Results Page 7 November 5, 2014 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands) Nine Months Ended September 30, Cash flows of operating activities: Net income Loss on discontinued operations, net of tax Net income from continuing operations Adjustments to reconcile income to net cash of operating activities: Depreciation and amortization Provision for uncollectible accounts Stock-based compensation Deferred income taxes Change in certain net assets and liabilities, net of the effects of acquisitions: Accounts receivable Prepaid expenses and other current assets Other assets Accounts payable and accrued expenses Net cash (used in) provided by operating activities Cash flows of investing activities: Capital expenditures Acquisitions, net of cash acquired Net cash used in investing activities Cash flows of financing activities: Credit facility repayments, net - Proceeds from stock options exercises 39 4 Purchase of common stock in connection with share awards - Tax impact of share awards Payment of special dividend in connection with share awards - Principal payments on notes payable and capital leases Net cash used in financing activities Cash flows from discontinued operations Operating activities 40 Investing activities 2 Net cash provided by discontinued operations 42 Net change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period Almost Family Reports Third Quarter 2014 Results Page 8 November 5, 2014 ALMOST FAMILY, INC. AND SUBSIDIARIES RESULTS OF OPERATIONS (UNAUDITED) (In thousands) Three Months Ended September 30, Change Amount % Rev Amount % Rev Amount % Net service revenues: Visiting Nurse 79.1% 76.2% 45.0% Personal Care 20.9% 23.8% 23.3% 100.0% 100.0% 39.9% Operating income before corporate expenses: Visiting Nurse 12.8% 11.0% 69.8% Personal Care 11.1% 12.2% 12.0% 12.5% 11.3% 54.9% Corporate expenses 5.2% 6.0% 20.3% Deal and transition costs 1.3% 1.0% NM Operating income 6.0% 4.3% 94.4% Interest expense, net -0.3% 0.0% NM Income tax expense -2.3% -1.7% 92.2% Net income from continuing operations 3.4% 2.6% 79.6% Adjusted EBITDA from continuing operations 8.5% 6.5% 83.2% Almost Family Reports Third Quarter 2014 Results Page 9 November 5, 2014 ALMOST FAMILY, INC. AND SUBSIDIARIES RESULTS OF OPERATIONS (UNAUDITED) (In thousands) Nine Months Ended September 30, Change Amount % Rev Amount % Rev Amount % Net service revenues: Visiting Nurse 79.5% 76.8% 46.5% Personal Care 20.5% 23.2% 25.5% 100.0% 100.0% 41.6% Operating income before corporate expenses: Visiting Nurse 12.1% 11.3% 57.3% Personal Care 11.5% 12.8% 12.8% 12.0% 11.6% 45.9% Corporate expenses 5.8% 6.1% 36.1% Deal and transition costs 1.6% 0.4% NM Operating income 4.5% 5.2% 23.5% Interest expense, net -0.3% 0.0% NM Income tax expense -1.7% -2.0% 18.6% Net income from continuing operations 2.5% 3.2% 14.2% Adjusted EBITDA from continuing operations 7.4% 6.7% 55.1% Almost Family Reports Third Quarter 2014 Results Page 10 November 5, 2014 ALMOST FAMILY, INC. AND SUBSIDIARIES VISITING NURSE SEGMENT OPERATING METRICS Three Months Ended September 30, Change Amount Amount Amount % Average number of locations 51 46.8% All payors: Patient months 52.0% Admissions 60.0% Billable visits 40.2% Medicare: Admissions 88% 92% 53.6% Revenue (in thousands) 89% 93% 40.1% Revenue per admission -8.8% Billable visits 84% 86% 36.8% Recertifications 42.1% Payor mix % of Admissions Traditional Medicare Episodic 84.0% 92.6% -8.6% Replacement Plans Paid Episodically 3.8% 2.2% 1.6% Replacement Plans Paid Per Visit 12.2% 5.2% 7.0% Non-Medicare: Admissions 12% 8% 129.7% Revenue (in thousands) 11% 7% 105.7% Revenue per admission -10.4% Billable visits 16% 14% 60.4% Recertifications 11.9% Payor mix % of Admissions Medicaid & other governmental 26.9% 38.9% -12.0% Private payors 73.1% 62.1% 11.0% PERSONAL CARE OPERATING METRICS Three Months Ended September 30, Change Amount Amount Amount % Average number of locations 61 60 1 1.7% Admissions 53.0% Patient months of care 15.8% Billable hours 13.1% Revenue per billable hour 9.0% Almost Family Reports Third Quarter 2014 Results Page 11 November 5, 2014 ALMOST FAMILY, INC. AND SUBSIDIARIES VISITING NURSE SEGMENT OPERATING METRICS Nine Months Ended September 30, Change Amount Amount Amount % Average number of locations 64 61.0% All payors: Patient months 51.5% Admissions 57.9% Billable visits 41.1% Medicare: Admissions 89% 92% 52.7% Revenue (in thousands) 90% 93% 41.8% Revenue per admission -7.1% Billable visits 84% 85% 38.6% Recertifications 47.8% Payor mix % of Admissions Traditional Medicare Episodic 83.9% 91.8% -7.9% Replacement Plans Paid Episodically 3.4% 2.5% 0.9% Replacement Plans Paid Per Visit 12.7% 5.7% 7.0% Non-Medicare: Admissions 11% 8% 115.7% Revenue (in thousands) 10% 7% 105.6% Revenue per admission -4.7% Billable visits 16% 15% 56.2% Recertifications 10.3% Payor mix % of Admissions Medicaid & other governmental 25.3% 32.6% -7.3% Private payors 74.7% 67.4% 7.3% PERSONAL CARE OPERATING METRICS Nine Months Ended September 30, Change Amount Amount Amount % Average number of locations 61 60 1 1.7% Admissions 38.8% Patient months of care 14.6% Billable hours 15.7% Revenue per billable hour 8.5% Almost Family Reports Third Quarter 2014 Results Page 12 November 5, 2014 Non-GAAP Financial Measures The information provided in some of the tables in this release includes certain non-GAAP financial measures as defined under SEC rules.In accordance with SEC rules, the Company has provided, in the supplemental information, a reconciliation of those measures to the most directly comparable GAAP measures. Adjusted Earnings from Operations Adjusted Earnings from Operations is not a measure of financial performance under accounting principles generally accepted in the United States of America.It should not be considered in isolation or as a substitute for net income, operating income, cash flows from operating, investing or financing activities, or any other measure calculated in accordance with generally accepted accounting principles. The presentation of Adjusted Earnings from Operations provides investors with pertinent information to enable comparison of financial performance between periods by excluding certain items that the Company believes are not representative of its ongoing operations due to the nature of the items. The following tables set forth a reconciliation of net income to Adjusted Earnings from Operations: ALMOST FAMILY, INC. AND SUBSIDIARIES RECONCILIATION OF ADJUSTED EARNINGS FROM OPERATIONS (In thousands) Three Months Ended September 30, Nine Months Ended September 30, (in thousands) Net income attributable to Almost Family, Inc. Addbacks: Deal and transition costs, net of tax Normalization of income taxes to statutory rate (1) - Loss on discontinued operations, net of tax 38 Adjusted Earnings from Operations Per share amounts-diluted: Average shares outstanding Net income attributable to Almost Family, Inc. Addbacks: Deal and transition costs, net of tax Normalization of income taxes to statutory rate (1) - Loss on discontinued operations, net of tax Adjusted Earnings from Operations (1) - Reflects normalization of income tax expense to the Company's current estimated statutory rate of 40.5%, for all periods presented. Almost Family Reports Third Quarter 2014 Results Page 13 November 5, 2014 Adjusted EBITDA Adjusted EBITDA is not a measure of financial performance under accounting principles generally accepted in the United States of America.It should not be considered in isolation or as a substitute for net income, operating income, cash flows from operating, investing or financing activities, or any other measure calculated in accordance with generally accepted accounting principles. The items excluded from Adjusted EBITDA are significant components in understanding and evaluating financial performance and liquidity. Management routinely calculates and communicates Adjusted EBITDA and believes that it is useful to investors because it is commonly used as an analytical indicator within our industry to evaluate performance, measure leverage capacity and debt service ability, and to estimate current or prospective enterprise value. Adjusted EBITDA is also used in certain covenants contained in our credit agreement. The following tables set forth a reconciliation of net income to Adjusted EBITDA: ALMOST FAMILY, INC. AND SUBSIDIARIES RECONCILIATION OF ADJUSTED EBITDA (In thousands) Three Months Ended September 30, Nine Months Ended September 30, (in thousands) Net income from continuing operations Add back: Interest expense 11 40 Income tax expense Depreciation and amortization Amortization of stock-based compensation Deal and transition costs Earnings before interest, income taxes, depreciation and amortization, amortization of stock-based compensation and deal and transition costs (Adjusted EBITDA) from continuing operations About Almost Family, Inc. Almost Family, Inc., founded in 1976, is a leading regional provider of home health nursing services, with branch locations in Florida, Ohio, Tennessee, Kentucky, Connecticut, New Jersey, Massachusetts, Indiana, Pennsylvania, Georgia, Missouri, Illinois, Mississippi and Alabama (in order of revenue significance).Almost Family, Inc. and its subsidiaries operate a Medicare-certified segment and a personal care segment.Almost Family operates over 220 branch locations in fourteen U.S. states. Forward Looking Statements All statements, other than statements of historical facts, included in this news release are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements may be identified by the use of forward-looking Almost Family Reports Third Quarter 2014 Results Page 14 November 5, 2014 terminology such as “may,” “will,” “expect,” “believe,” “estimate,” “project,” “anticipate,” “continue,” or similar terms, variations of those terms or the negative of those terms. These forward-looking statements are based on the Company's current plans, expectations and projections about future events. Because forward-looking statements involve risks and uncertainties, the Company's actual results could differ materially from any future results, performance or achievements expressed or implied by such forward-looking statements. The potential risks and uncertainties which could cause actual results to differ materially include: regulatory approvals or third-party consents may not be obtained; the impact of further changes in healthcare reimbursement systems, including the ultimate outcome of potential changes to Medicare reimbursement for home health services and to Medicaid reimbursement due to state budget shortfalls; the ability of the Company to maintain its level of operating performance and achieve its cost control objectives; changes in our relationships with referral sources; the ability of the Company to integrate acquired operations including obtaining synergies, integration objectives and anticipated timelines; government regulation; health care reform; pricing pressures from Medicare, Medicaid and other third-party payers; changes in laws and interpretations of laws relating to the healthcare industry; the ability of the Company to integrate, manage and keep secure our information systems; and the Company’s self-insurance risks.For a more complete discussion regarding these and other factors which could affect the Company's financial performance, refer to the Company's various filings with the Securities and Exchange Commission, including its filing on Form 10-K for the year ended December 31, 2013, in particular information under the headings “Special Caution Regarding Forward-Looking Statements” and “Risk Factors.”With regard to the Company’s recent investment in Imperium, in particular given that it is a development stage enterprise, there can be no assurance that its operational and developmental objectives will be realized or that any savings in healthcare spending or any participation in Medicare Shared Savings Program payments will be realized.The Company undertakes no obligation to update or revise its forward-looking statements.
